Citation Nr: 1220660	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-07 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by joint pain, involving the bilateral shoulders, knees, wrists, and ankles, and fatigue.

3.  Entitlement to an initial rating in excess of zero percent for leukocytoclastic vasculitis of the lower extremities.

4.  Entitlement to an initial rating in excess of 10 percent for joint space narrowing of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for joint space narrowing of the left knee.

6.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by bilateral elbow pain and bilateral hip pain.

7.  Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified.  

(The issue of an extension of the eligibility date for benefits under the Montgomery GI Bill beyond February 29, 2008 will be addressed in a separate decision.)


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to February 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from June 2002 and October 2004 rating decisions of the RO in Roanoke, Virginia.

In October 2007, the Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In March 2008, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  On remand, the Appeals Management Center (AMC) granted service connection for irritable bowel syndrome as a claimed qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by bowel symptoms.  As a grant of service connection is the full benefit sought on appeal with respect to the claimed bowel symptoms, the appeal is resolved to that extent, and the issues on appeal have been recharacterized to reflect only multiple joint pain and fatigue.  

The Board notes that, on the VA Form 8, the RO did not certify to the Board the issue of a higher initial rating for depressive disorder not otherwise specified; however, the Veteran perfected an appeal of the initial rating of 10 percent assigned in the October 2004 rating decision on appeal.  Prior to the appeal reaching the Board, the RO granted a higher 30 percent initial rating, effective March 1, 1998, the same date as the grant of service connection.  The RO noted in the decision that this was a full grant of the benefit sought, and the appeal was resolved as to that issue.  The Board notes however, that the Veteran did not limit his appeal to a 30 percent rating.  In his Notice of Disagreement, he requested "at least" a 30 percent rating.  The Board notes that the VA Form 8 is used for administrative purposes and does not serve to confer jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2011).  Inasmuch as higher ratings for depressive disorder were yet available at the grant of a 30 percent initial rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board finds that the issue remained on appeal after the May 2006 decision.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).   

In addition to remanding the claims listed above, in March 2008, the Board also denied an initial rating in excess of 10 percent for degenerative joint disease of the right wrist, and denied an initial rating in excess of zero percent for alopecia areata, which were on appeal at that time.  The Board's decision with respect to the denied claims is final.  See 38 C.F.R. § 20.1100 (2011).  

The Board notes that the Veteran submitted additional evidence to the Board after the most recent Supplemental Statement of the Case and did not include a waiver of his right to have that evidence considered initially by the RO; however, the evidence, including written correspondence from the Veteran's wife, relates to the issue of service connection for PTSD, which is being granted by the Board.  Accordingly, there is no prejudice to the Veteran in the Board's decision not to remand the claim for adjudication or to request a waiver from the Veteran.  

The issue of an initial rating for depressive disorder in excess of 30 percent, the issue of an initial rating in excess of 10 percent for joint space narrowing of the right knee, the issue of an initial rating in excess of 10 percent for joint space narrowing of the left knee, and the issue of service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by bilateral elbow pain and bilateral hip pain, are each addressed in the REMAND below and are each therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The Veteran's claimed stressors are related to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that those stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  

3.  The Veteran has a diagnosis of PTSD based on a verified in-service stressor.

4.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

5.  The Veteran's complaints of joint pain in the right shoulder have been related to a known clinical diagnosis of degenerative joint disease of the right shoulder that is related to service.  

6.  The Veteran's complaints of joint pain in the left shoulder have been related to a known clinical diagnosis of degenerative joint disease of the left shoulder that is related to service.  

7.  The Veteran's complaints of joint pain in the right wrist have been related to a known clinical diagnosis of degenerative joint disease of the right wrist that is related to service.  

8.  The Veteran's complaints of joint pain in the left wrist have been related to a known clinical diagnosis of degenerative joint disease of the left wrist that is related to service.  

9.  The Veteran's complaints of joint pain in the right knee have been related to a known clinical diagnosis of degenerative joint disease of the right knee that is related to service.  

10.  The Veteran's complaints of joint pain in the left knee have been related to a known clinical diagnosis of degenerative joint disease of the left knee that is related to service.  

11.  The Veteran's complaints of joint pain in the right ankle have been related to a known clinical diagnosis of degenerative joint disease of the right ankle that is related to service.  

12.  The Veteran's complaints of joint pain in the left ankle have been related to a known clinical diagnosis of degenerative joint disease of the left ankle that is related to service.  

13.  The Veteran does not have chronic fatigue syndrome; the Veteran's complaints of fatigue have been related to a known clinical diagnosis of PTSD that is an already service-connected disability.

14.  For the entire period of this appeal, the Veteran's leukocytoclastic vasculitis has been manifested by occasional swelling and pain of the lower extremities and coverage of less than 5 percent of the body.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the right shoulder was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the left shoulder was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the right wrist was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the left wrist was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the right knee was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the left knee was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the right ankle was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the left ankle was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

10.  A qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by fatigue, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

11.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 10 percent rating for leukocytoclastic vasculitis of the right lower extremity are met; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7821 (2011).

12.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 10 percent rating for leukocytoclastic vasculitis of the left lower extremity are met; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7821 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

March 2008 Remand Compliance

As noted above, this appeal involves a March 2008 remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, to the limited extent of the issues decided here, the Board finds that the RO substantially complied with the Board's remand instructions.  On remand, the RO sent a notice letter to the Veteran that is compliant with 38 U.S.C.A. §§ 5103 and 5103A.  That letter is explained in more detail below.  The RO also obtained releases from the Veteran to obtain treatment records from the Walter Reed Medical Center and the Vet Center in Alexandria, Virginia.  Records obtained were included in the Veteran's claims file.  

In addition, the Veteran was afforded a VA examination as to the nature and etiology of his complaints of joint pain and fatigue in March 2010.  Upon review of the examination report, the Board finds that the examination was adequate to evaluate the Veteran's complaints of joint pain and fatigue, with the exceptions noted in the Board's remand below.  In so finding, the Board notes that the examination was performed by a medical professional based on an acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner was requested to provide, and did provide, known clinical diagnoses corresponding to the claimed joint pains and chronic fatigue, and offered an opinion as to whether each was related to the Veteran's period of active service.  As each manifestation of the claimed disability was attributed to known clinical diagnosis, it was not necessary for the examiner to comment on any chronic medically unexplained multisymptom illness that cannot be attributed to a known clinical diagnosis.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Because the Board is granting service connection for PTSD, as well as service connection for degenerative joint disease of the bilateral shoulders, wrists, knees, and ankles, the claims are substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Concerning the appeal for a higher initial rating for leukocytoclastic vasculitis, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Regarding service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by fatigue, VCAA notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Here, in May 2008 and July 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for qualifying chronic disability manifested by fatigue, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written argument and personal hearing testimony.  The claims file includes private records from the Woodbridge Clinic in Woodbridge Virginia, private records from Dr. David Wolpert, treatment reports from the Bethesda National Naval Medical Center, and records from the Alexandria, Virginia Vet. Center.  As discussed above, the Veteran was provided an adequate VA examination with a medical opinion regarding service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by fatigue.  See Nieves-Rodriguez, 22 Vet. App 295.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for PTSD

As distinguished from the general service connection provisions set out above under 38 C.F.R. § 3.303, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding stressors, the Veteran testified at the Board hearing that, during Desert Storm, he worked as battalion executive officer in a battalion of 1200 airborne soldiers in the midst of combat.  During this time, his unit experienced many SCUD attacks and accompanied the fighting forces during combat.  The Veteran testified that, during operations in Bosnia, he served as an information operations officer that worked directly for the commander of destabilization forces.  In this assignment, he had direct exposure on a daily basis to many of the incidents of ethnic cleansing which took place throughout Bosnia-Herzegovina.  According to the Veteran's testimony, he saw mass graves and bodies in them.  

The Board notes that the evidence as to actual engagement in combat for purposes of the combat rule of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) is not clear.  The Veteran has at times argued that he engaged in combat; however, on a Comprehensive Clinical Evaluation Program form, he indicated that he did not know whether he had engaged in combat.  In this case, for reasons that will be next addressed, the Board finds that a determination as to combat engagement is not necessary to resolve any aspect of the current appeal.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

In this case, service personnel records and lay statements substantiate the Veteran's service in Southwest Asia, Somalia, Bosnia, Rwanda, and Haiti.  The Veteran has reported that he personally knew individuals who were killed or injured in Somalia, and that he witnessed the aftermath of civilian deaths in Bosnia.  Moreover, the Veteran was awarded the Bronze Star Medal for exceptionally meritorious achievement in support of actions against a hostile force in the Persian Gulf from 17 January 1991 through 5 March 1991, and for performance in combat operations and in support of a combat mission.  The record also contains diagnoses of PTSD, by VA (or contract) healthcare providers, based on the Veteran's fear of hostile military or terrorist activity.  Among these diagnoses is that of a psychiatrist who conducted a VA contract examination in September 2005.  She provided a diagnosis of PTSD based on the Veteran's in-service stressors, such as witnessing the bodies of those buried in mass graves in Bosnia, and his experience in Somalia.  

Also supportive of the finding of the VA contract examiner, the Veteran's private psychiatrist J.C.S., M.D. provided his opinion in October 2007 and September 2009 correspondence that the Veteran has PTSD based on experiences in the Gulf War.  Although the findings of J.C.S. do not qualify under the amended regulations as a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, they support the opinion of the September 2005 VA contract examiner.  The September 2005 diagnosis meets the requirements of the amended regulation regarding an opinion from a VA psychiatrist or psychologist; it endorses a diagnosis of PTSD based on the Veteran's fear of hostile military or terrorist activity; and, it verifies that the Veteran's current symptoms are related to the claimed stressors.  Moreover, the Board finds that the stressors reported by the Veteran are consistent with the places, types, and circumstances of the Veteran's service, as documented in the service records.  For these reasons, and resolving reasonable doubt in the Veteran's favor, under the amended regulation the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  As the Veteran has a verified in-service stressor, and as there is a diagnosis of PTSD based on that stressor, the requirements of 38 C.F.R. § 3.304(f) are met, and a grant of service connection for PTSD is in order.

Analysis of Service Connection for Qualifying Chronic Disability 
Manifested by Joint Pain

The Veteran is seeking service connection for diffuse joint pain affecting the shoulders, elbows, wrists, hips, knees, and ankles.  To the extent of claims involving the elbows and hips, those issues are addressed in the remand below.  Regarding the remaining claims, the Board finds that the Veteran's complaints of joint pain have been attributed to known clinical diagnoses which have been related to the Veteran's service.  Accordingly, discussion of qualifying chronic disability as regards Persian Gulf veterans is not necessary, as service connection is warranted on a direct basis.  

The Veteran has testified that he served in an airborne unit.  He has reported making numerous parachute jumps during his service.  Service treatment records reveal that the Veteran was treated for left ankle pain in November 1971.  He was treated for left knee pain in November 1972.  The Veteran was treated for pain in the right wrist in June 1975.  He was treated for wrist pain in April 1977.  He was treated for left ankle pain in November 1981.  He was treated for intermittent left shoulder pain in November 1989, January 1990, and October 1990.  He was treated for right Achilles tendonitis in July 1989.  He was treated for bilateral ankle pain in January 1993, which he reported experiencing since Desert Storm.  X-rays showed small spurs at the site of the attachment of the Achilles tendon, bilaterally.  The Veteran was treated for bilateral knee pain, thought possibly due to degenerative joint disease in January 1998.  When examined for service separation in December 1997, the Veteran was clinically normal for the upper extremities and lower extremities.  He reported no history of bone, joint, or other deformity, no painful or trick shoulder, and no trick or locked knee.  He listed current medications as Pravachol.

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed degenerative joint disease of the bilateral shoulders, wrists, knees, and ankles.  The examiner opined that these diagnoses were at least as likely as not related to the Veteran's service.  Thus, the record contains competent evidence of current disability involving the shoulders, wrists, knees, and ankles, competent evidence of multiple-joint symptoms in service, and competent nexus evidence relating the current diagnoses to service.  

The Board acknowledges that prior VA and private examinations determined that the joints of the upper extremities and lower extremities were clinically normal, with the exception of joint space narrowing of the knees (April 2004 VA examination); however, the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where some diagnoses are negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

As there is no medical opinion that conflicts with the December 2010 opinion regarding nexus, the Board finds that the evidence for and against service connection for degenerative joint disease of the shoulders, wrists, knees, and ankles has at least reached relative equipoise.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the right shoulder, left shoulder, right wrist, left wrist, right knee, left knee, right ankle and left ankle is warranted.  




Analysis of Service Connection for Qualifying Chronic Disability 
Manifested by Fatigue

In addition to service connection on a direct basis, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

In this case, a VA examination was conducted in March 2010.  The Veteran reported fatigue which started acutely and which became progressively worse.  The Veteran reported severe sleep disturbance characterized by frequent waking due to nightmares, as well as snoring.  The examiner found that the criteria for a diagnosis of chronic fatigue syndrome were not met.  Instead, the examiner attributed the symptom of chronic fatigue to sleep impairment related to PTSD, depression, and snoring.  Service connection has been granted for PTSD elsewhere in this decision.  An initial rating for PTSD has not yet been assigned, and the matter of the initial rating for PTSD is not on appeal.  Service connection for depression is already in effect.  The matter of the initial rating for depressive disorder is subject to the Board's remand below.  The Board notes that sleep impairment is explicitly listed among the symptoms examples associated with PTSD and other mental disorders.  Discussion of symptoms of depressive disorder, such as sleep impairment, will be deferred pending the remand.  

As the Veteran does not have chronic fatigue syndrome, and as the reported symptom of fatigue has been attributed to a known clinical diagnosis that is already service-connected, the Board finds that service connection for a qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Initial Rating for Leukocytoclastic Vasculitis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the October 2004 rating decision, the RO granted service connection and assigned an initial noncompensable rating for leukocytoclastic vasculitis, pursuant to Diagnostic Code 7821, effective March 1, 1998.  The Board will address the diagnostic code applied by the RO and then address other codes.  

Under Diagnostic Code 7821 (cutaneous manifestations of collagen-vascular diseases) where there is coverage of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted.  
 
Where there is coverage of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.
 
Where there is coverage of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  
 
Where there is coverage of less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, a zero percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7821 (2011).

On the Notice of Disagreement, the Veteran reported that he experiences intermittent episodes of vasculitis when he is stressed, and that these episodes last from three to five days.  At the Board hearing, the Veteran testified that, on some days, his feet swell from the ankles up to the knees, and there are occasions in which the blood vessels break.  According to the Veteran, when the swelling takes place, he stays in bed to get the swelling to go down, or gets into a bathtub with hot water.  He testified that his legs are very painful when these episodes happen.  The Veteran testified that he has swelling once or twice a week and then it may not happen again for two weeks.  Sometimes it happens in both legs, sometimes the left side more, then sometimes the right side more.    

On private examination in October 2002, the examiner noted bilateral lower extremity plaques present on the posterior medial portion of the ankle, just behind the medial malleolus and posterior tibial tendon.  The coverage was 4cm by 2cm.  There were also raised plaque-type lesions throughout the lower extremities.  These lesions were noted as painful.    

The reports of VA Gulf War and VA Skin examinations in April 2004 reveal the Veteran's reports that he experiences episodes of swelling below the knees due to leukocytoclastic vasculitis approximately twice a year, lasting three to four months.  There were no signs visible at the time of either examination, and the diagnoses were by history only.  

The report of VA examination in October 2005 reveals that the Veteran reported no problems with the exception of a few lesions.  He reported that he was treating the problem with Motrin, and reported that he had lost three to five days of work.  On examination, the Veteran had scattered hyperpigmented lesions in the lower legs.  These were spread throughout, and were too many to count, but were estimated by the examiner to cover one percent of the body.  The examiner found no tissue loss, no induration, no inflexibility, no hypopigmentation or hyperpigmentation, no abnormal texture, and no limitation of motion.  The lesions were not associated with systemic disease.  Despite the finding of scattered lesions, as above, the examiner concluded that there were no present symptoms of leukocytoclastic vasculitis and that the diagnosis was by history only.  

Based on the descriptions of coverage of cutaneous manifestations of the Veteran's leukocytoclastic vasculitis, the Board finds that a rating in excess of zero percent is not warranted under Diagnostic Code 7821.  Indeed, a 10 percent rating would not be warranted under other diagnostic codes that rate in accordance with percentage of coverage, such as Diagnostic Code 7806, 7816, and 7822.  In addition, based on the evidence of no systemic therapy being used to treat the disorder, a 10 percent rating is not warranted under diagnostic codes which rate by systemic therapy such as corticosteroids or immunosuppressive drugs, such as Diagnostic Code 7806, 7816, 7817, and 7826.  While the Veteran was prescribed Prednisone during service this appears to be have been based on the belief at that time that he had scleroderma.  

Nevertheless, the Veteran's leukocytoclastic vasculitis is clearly productive of occasional pain and swelling, and consideration of these symptoms under other diagnostic codes is appropriate.  Diagnostic Code 7821 specifically directs the rater to consider diagnostic codes for scars (Diagnostic Codes 7800-7805).  

Under Diagnostic Code 7804, a 10 percent rating is available for scars that are unstable or painful.  For five or more scars that are unstable or painful, a 30 percent rating is available.  For three or four scars that are unstable or painful, a 20 percent rating is available.  For one or two scars that are unstable or painful, a 10 percent rating is available.  As noted above, the Veteran has reported pain associated with outbreaks of leukocytoclastic vasculitis.  While the Veteran's pain does not arise from distinct scars as contemplated under Diagnostic Code 7804, but is associated with swelling of his lower extremities during outbreaks of leukocytoclastic vasculitis, the Board finds that separate 10 percent ratings are warranted under Diagnostic Code 7804 by analogy to painful scaring of each lower extremity.  

While the current version of Diagnostic Code 7804 allows for higher ratings than 10 percent where multiple scars are present, the Board finds that a rating in excess of 10 percent for each lower extremity is not warranted in this case as the Veteran's pain is not related to any specific scar or scars, but is associated with the overall condition, specifically swelling of the lower extremities during outbreaks.  

Regarding other scar codes, despite a notation by the October 2005 VA examiner that the Veteran had an area of hypopigmentation on his chin, the examiner concluded that there were no present symptoms of leukocytoclastic vasculitis.  Therefore, the Board finds that the area of hypopigmentation on the chin is not associated with the service-connected leukocytoclastic vasculitis.  As such, and as other evidence indicates involvement of only the lower extremities, the Board finds that Diagnostic Code 7800 pertaining to disfigurement of the head, face, or neck, is not appropriate.  Diagnostic Code 7801 addresses scars that are deep and nonlinear; and the evidence here indicates no soft tissue damage associated with the leukocytoclastic vasculitis.  See Note (1) defining deep scars as those involving soft tissue damage.  Diagnostic Code 7802 provides a 10 percent rating for scars not of the head, face, or neck, that are superficial and nonlinear, but requires a coverage of 144 square inches (929 sq. cm.) or greater, which is not shown in this case.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code.  The Board notes that, while the October 2005 VA examiner found no limitation of motion resulting from the leukocytoclastic vasculitis, the Veteran has described pain on motion and use of his lower extremities during episodes of active symptoms.  Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), consideration of functional loss due to pain is necessary.  Under those provisions, the Veteran is entitled to a minimum compensable evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Based on the finding above that a 10 percent rating is warranted for each lower extremity based on painful scarring, and the October 2005 VA examiner's finding that there was no limitation of motion, the Board finds that a separate rating for painful motion under the Deluca provisions, as they pertain to Diagnostic Code 7805, is not warranted.  

The Board notes that the criteria used to evaluate scars were revised twice during this appeal.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011).

All versions of Diagnostic Code 7800 require involvement of the head, face, or neck, which is not at issue here.  All versions of Diagnostic Code 7802 require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  The current version of the rating schedule does not include Diagnostic Code 7803.  The version in effect since August 30, 2002, and prior to October 23, 2008, apply to scars that are unstable.  The version in effect prior to August 30, 2002 applies to scars that are poorly nourished, with repeated ulceration.  These versions are not appropriate to the Veteran's symptomatology.  

The version of Diagnostic Code 7801 in effect prior October 23, 2008 applied to scars, other than head, face, or neck, that are deep or that cause limited motion.  As already discussed, the Veteran's condition does not involve deep scars, and there is no limitation of motion.  The version in effect prior to August 30, 2002 applied to third-degree burn scars, which are not present here.   

The prior versions of Diagnostic Code 7805 referred to limitation of function of the affected part, and made no reference to the other scar codes.  In this case, there is no fundamental difference between the various versions, and there is no basis to assign a compensable rating under this code.  Prior versions of Diagnostic Code 7804 provided a maximum 10 percent rating for painful scars, regardless of their number.  Accordingly, use of the previous versions is not more advantageous to the Veteran than the current version.  

In sum, while a 10 percent rating is warranted for each lower extremity by analogy to painful scarring, a rating in excess of 10 percent for each lower extremity is not warranted under any current scar code, or under any scar code in effect prior to October 23, 2008 or August 30, 2002.  

On the Notice of Disagreement, the Veteran asserted that, at least a 30 percent rating was warranted; however, he based this assertion primarily on the severity of the disorder while he was in service.  The severity of the disorder in service is not material to the Board's decision regarding the current disability rating.  Based on the Board's discussion of the Veteran's current symptoms and the applicable rating criteria, the Board finds that a rating in excess of 10 percent for each lower extremity is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected leukocytoclastic vasculitis.  The criteria specifically provide for ratings based on the presence of skin manifestations such as swelling and pain.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for PTSD is granted.

Service connection for degenerative joint disease of the right shoulder is granted.

Service connection for degenerative joint disease of the left shoulder is granted.

Service connection for degenerative joint disease of the right wrist is granted.

Service connection for degenerative joint disease of the left wrist is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for degenerative joint disease of the right ankle is granted.

Service connection for degenerative joint disease of the left ankle is granted.

Service connection for a qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness manifested by fatigue is denied.

An initial 10 percent rating, but not higher, for leukocytoclastic vasculitis of the right lower extremity is granted.

An initial 10 percent rating, but not higher, for leukocytoclastic vasculitis of the left lower extremity is granted.


REMAND

Initial Rating for Depressive Disorder

The Board has granted service connection for PTSD.  As PTSD and depressive disorder may entail overlapping symptomatology; and, as they will be rated under the same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, the Board finds that the rating for depressive disorder is inextricably intertwined with the initial rating for PTSD.  Accordingly, the Board's adjudication of the issue of the initial rating for depressive disorder must be deferred pending the RO's implementation of the Board's grant of service connection for PTSD and its assignment of an initial rating for PTSD or a combined psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Initial Ratings for Joint Space Narrowing of the Knees

The Board has granted service connection for degenerative joint disease of the right and left knee.  As the degenerative joint disease and the previously service-connected joint space narrowing of the right and left knee may entail overlapping symptomatology and as they will be rated under the same rating criteria at 38 C.F.R. § 4.71a, the Board finds that the rating for joint space narrowing is inextricably intertwined with the corresponding initial ratings for degenerative joint disease.  Accordingly, the Board's adjudication of the initial ratings for joint space narrowing must be deferred pending the RO's implementation of the Board's grant of service connection for degenerative joint disease and its assignment of initial ratings for degenerative joint disease of the right and left knee, or a combined knee disability.  See Harris, 1 Vet. App. at 183 (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Joint Pain of the Elbows and Hips

The issue of service connection for qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness manifested by bilateral elbow pain and bilateral hip pain was subject to a remand by the Board in March 2008.  The pertinent instructions to the VA examiner were to (1) provide, if possible, known clinical diagnoses corresponding to the claimed joint pains; (2) offer an opinion as to whether it is at least as likely as not that such disorder, if present, is related to the Veteran's period of active service; and (3) provide a complete rationale all opinions and conclusions expressed in a typewritten report.  

In March 2010, the Veteran was afforded a VA joints examination.  The examiner diagnosed degenerative joint disease of the bilateral hips and elbows.  In a December 2010 addendum, the examiner related other diagnoses to service, but found with respect to degenerative joint disease of the hips and elbows that he was unable to render a medical opinion without mere speculation.  No explanation was provided.

Where VA has a duty to obtain a medical opinion, the failure of a particular examiner to provide such opinion does not absolve VA of its duty.  Before the Board can rely on the December 2010 conclusion that an etiology opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached, is "based on sufficient facts or data."  See Nieves-Rodriguez, 22 Vet. App. at 302.  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

Here, the March 2010 VA examiner provided no explanation for his inability to answer the question without resort to speculation.  Therefore clarification, at a minimum, is necessary.  Should the examiner still conclude that the question cannot be answered, further reasoning is required as to why an opinion would involve speculation.  

Accordingly, the issue of the initial rating for depressive disorder, the issue of an initial rating in excess of 10 percent for joint space narrowing of the right knee, the issue of an initial rating in excess of 10 percent for joint space narrowing of the left knee, and the issue of service connection for qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness manifested by bilateral elbow pain and bilateral hip pain, are REMANDED for the following action:

1.  Implement the grant of service connection for PTSD and assign a rating, with consideration of the already service-connected depressive disorder.  The Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The issue should then be returned to the Board for further consideration, if otherwise in order.

2.  Implement the grant of service connection for degenerative joint disease of the right and left knee, and assign a rating, with consideration of the already service-connected joint space narrowing of the right and left knees.  The Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The issues should then be returned to the Board for further consideration, if otherwise in order.

3.  Obtain a supplemental opinion from the examiner who conducted the March 2010 VA Joints examination or the physician who authored the December 2010 addendum opinion.  If neither individual is available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current degenerative joint disease of the bilateral elbows and hips is causally or etiologically related to service.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  The reviewer/examiner is advised that absolute certainty is not required.  If the examiner still concludes that a conclusive opinion cannot be rendered, the examiner should precisely state the reasons for this conclusion, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion.  

4.  Readjudicate the remanded issue of service connection for qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness manifested by bilateral elbow pain and bilateral hip pain.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


